Citation Nr: 0401743	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-03 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel

INTRODUCTION

The veteran was beleaguered from January 1942 to May 1942, 
missing from May 6, 1942 to May 20, 1942, in no casualty 
status from May 21, 1942 to December 1942, missing from 
January 1943 to June 1945, and had regular P.A. service from 
June 1945 to January 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
the appellant's claim to reopen for service connection for 
cause of the veteran's death. 

FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied in an August 1999 rating decision.  The appellant 
was informed of the decision and did not appeal.

2.  Since the last decision, the claimant has not submitted 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for cause of the veteran's death.

CONCLUSIONS OF LAW

1.  The August 1999 decision disallowing the appellant's 
claim for service connection for the cause of the veteran's 
death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

2.  New and material evidence has not been received to reopen 
the claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5108, 5103A, 5017 (West 
2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the appellant of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an April 2002 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Establish Entitlement," the RO 
stated that in order to establish entitlement to service 
connection for cause of the veteran's death, the evidence 
must show the cause of death, an injury, disease or other 
event in service, and a relationship between the cause of 
death and the injury, disease, or event in service.  In the 
January 2002 rating decision, the RO explained that the 
appellant needed to submit new and material evidence in order 
to reopen her claim.  The RO explained that evidence, 
including written or oral statements, that the RO had not 
considered before was new, but that information that 
supported the same point as earlier evidence was not new.  
The RO also explained that material evidence meant evidence 
that applied to the specific issue she was claiming.

Second, VA has a duty to inform the appellant of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In a June 2001 letter, the RO requested that the 
appellant provide the addresses of two physicians who had 
submitted affidavits indicating that they had treated the 
veteran during service.  In the April 2002 VCAA letter, under 
a heading entitled "VA's Duty to Assist You in Obtaining 
Evidence for Your Claim," the RO stated that it would help 
the appellant obtain medical records, employment records, or 
records from other Federal agencies, but that the appellant 
had to provide the RO with sufficient information so that it 
could obtain the records from the appropriate person or 
agency.  The RO stressed that it was still the appellant's 
responsibility to make sure that the records were received by 
it.  The RO also stated that the appellant should identify 
the names, addresses, and approximate dates of treatment of 
any additional doctors and hospitals, whose records were not 
already associated with the claims file, that provided 
medical care to the veteran for the conditions which she 
believed resulted in his death.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service records 
and affidavits from private physicians which were submitted 
by the appellant.  The appellant has not indicated the 
existence of any additional records that would aid in 
substantiating her claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

Entitlement to service connection for cause of the veteran's 
death was denied in an August 1999 rating decision.  The 
appellant was notified of the decision and did not appeal.  
The evidence of record at the time of the August 1999 
decision was as follows:

The veteran's death certificate indicated that he died in May 
1994.  The immediate cause of death was listed as 
cardiorespiratory arrest, the antecedent cause of death was 
listed as sepsis, and the underlying cause of death was 
listed as pneumonia.

A certification from a private physician dated September 1998 
indicated that he had treated the veteran for pneumonia until 
and immediately before the veteran's death.  In a 
certification dated April 1999, the same physician noted that 
while treating the veteran, the veteran was already suffering 
from chronic tuberculosis.  He stated that the germs causing 
the infection contain a protein called tuberculin which 
stimulated the building up of a specific sensitivity in the 
tissues.  The germs stocked in the tubercle managed to escape 
thereby carrying with them the tuberculin.  

In a July 1999 certification, the physician who had signed 
the veteran's death certificate stated that the veteran had 
developed a productive cough with fever, and that he refused 
to seek medical attention until such time that he became 
delirious and developed respiratory difficulty which ended in 
cardiorespiratory arrest.  He stated that this statement was 
based solely on clinical history as provided by the appellant 
for purposes of certifying the veteran's death.

In conjunction with her claim to reopen, the appellant 
submitted an affidavit dated October 2000 from a physician 
who stated that he had treated the veteran during service for 
pneumonia.  He stated that he had treated the veteran for a 
period of one month at some point between July 1943 and 
August 1944.  The appellant also submitted an affidavit dated 
October 2000 from a former serviceman who stated that he had 
also treated the veteran for pneumonia during service, from 
January 1944 to February 1944.



III.  Criteria

VA will reopen a claim and review a former disposition of a 
claim if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence 
means evidence which was not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  38 C.F.R. 
§ 3.156(a) (2001).  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
2001) (codified at 38 C.F.R. § 3.156(a) (2002)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  When 
any veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse, children, and parents.  See 38 U.S.C.A. § 1310 (West 
2002).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
the contributory cause of death.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2003).  Service connection 
will be determined by exercise of sound judgment, without 
recourse to speculation and after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran to include autopsy reports.  See 38 C.F.R. 
§ 3.312(a) (2003).



IV.  Analysis

The issue of entitlement to service connection for the cause 
of the veteran's death was previously raised and addressed by 
VA.  In an August 1999 rating decision, the AOJ denied 
service connection for the cause of the veteran's death.  The 
August 1999 rating decision determined that even if the 
veteran was treated during service for pneumonia, no 
permanent residual or chronic disability subject to service 
connection was shown or demonstrated by evidence following 
service.  In essence, it was the determination of the RO that 
there had been a post service death due to pneumonia, and 
that he may have had pneumonia during service, but there was 
no evidence of a link between an inservice event and the 
cause of death.  The appellant was informed of the 
determination.  She did not appeal and therefore the decision 
became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).  However, the claim may be 
reopened upon the submission of new and material evidence.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

The Board finds that the appellant has not submitted new and 
material evidence and thus the claim for service connection 
for the cause of the veteran's death is not reopened.

VA will reopen a claim and review a former disposition of a 
claim if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence 
means evidence which was not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  38 C.F.R. 
§ 3.156(a) (2001).  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  The specific matter under consideration is service 
connection for the cause of the veteran's death.  In order to 
warrant service connection, the evidence must show the cause 
of death, an injury, disease or other event in service, and a 
relationship between the cause of death and the injury, 
disease, or event in service.  

According to the veteran's death certificate, which the 
appellant had submitted with her original claim, the 
immediate cause of death was cardiorespiratory arrest, the 
antecedent cause of death was sepsis, and the underlying 
cause of death was listed as pneumonia.  In conjunction with 
her claim to reopen, the appellant has submitted two 
affidavits from a physician and a fellow serviceman who 
asserted that they had treated the veteran for pneumonia 
during service.  The physician stated that he had treated the 
veteran for one month at some point between July 1943 to 
August 1944, and the serviceman stated that he had treated 
the veteran from January 1944 to February 1944.  The Board 
notes that the veteran was in "missing" status from January 
1943 to June 1945, as certified by the National Personnel 
Records Center.  Regardless, at the time of the August 1999 
rating decision, the AOJ had accepted that the veteran may 
have had pneumonia during service.  The additional evidence 
merely tends to confirm a fact that had not been disputed.  
Therefore, the evidence is not new and material.  Anglin v. 
West, 203 F.3d 1343 (Fed. Cir. 2000).

The Board finds that new and material evidence has not been 
received, and the claim to reopen is denied.



ORDER

The application to reopen a claim for service connection for 
the cause of the veteran's death is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



